Sullivan, O. J.,
concurring.
1 agree fully with the views expressed in the foregoing opinion. It is the business of the' courts to ascertain the agreements of parties, not to make agreements for them by presuming the existence of mutual intentions AAdiich in truth never existed. It is entirely clear from the indorsement on the original note that it was to be held by the hank as collateral security; in other words, it became, by the express contract of the parties, a mere incident or accessory of the renewal notes. This contract was supported by a valuable consideration, and I can conceive of no sound legal reason why it is not enforceable. The amount due upon the original note could not he made the measure of the hank’s recovery without violating the agreement under which the renewal notes were given. The parties having, *184by a valid contract, made the original note collateral, it is collateral, and must be dealt with as such. If the renewal notes were wholly void, the case would be different, for then there would be no consideration for the agreement making the original note a mere adjunct of the renewals.